DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites, “The apparatus of claim 35.” Claim 35 is not a claim previously set forth; therefore, claim 26 is not of proper dependence.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,190,761 in view of Li et al. (US 2018/0270500, referred to herein as “Li”). 
Claim 17 of Instant Application
A video decoding apparatus for decoding a sequence of coded pictures on a block-by-block basis, comprising: 
a decoder configured to: 
set, at a sequence level, whether affine motion prediction is allowed by decoding a first high-level syntax element from a bitstream; and 
set, at a picture level, whether each of at least one coding tool is allowed by decoding one or more second high-level syntax elements for each of the at least one coding tool from the bitstream depending on the first high-level syntax element, the at least one coding tool including sample-by-sample adjustment of affine motion prediction samples; and 
a predictor configured to determine, when the setting at the sequence level indicates that the affine motion prediction is allowed, two or three control point motion vectors of a target block encoded using the affine motion prediction, and generate affine prediction samples for each of subblocks in the target block by performing affine motion prediction in the unit of the subblocks using the control point motion vectors, 
wherein, when it is identified, based on the setting at the picture level, that the sample-by- sample adjustment of the affine motion prediction samples is allowed for a current picture containing the target block, the predictor is configured to modify sample values of the affine prediction samples by compensating for motion according to a sample position in each of the subblocks based on the control point motion vectors of the target block.
Claim 1 of U.S. 11,190,761
1. A video decoding method for decoding a sequence of coded pictures on a block-by-block basis, comprising:
setting, at a sequence level, whether affine motion prediction is allowed by decoding a first high-level syntax element from a bitstream;
setting, at a picture level, whether each of at least one coding tool is allowed by decoding one or more second high-level syntax elements for each of the at least one coding tool from the bitstream depending on the first high-level syntax element, the at least one coding tool including sample-by-sample adjustment of affine motion prediction samples;
when the setting at the sequence level indicates that the affine motion prediction is allowed, determining a plurality of control point motion vectors of a target block encoded using the affine motion prediction, and generating affine prediction samples for each of subblocks in the target block by performing affine motion prediction in the unit of the subblocks using the control point motion vectors; and
when it is identified, based on the setting at the picture level, that the sample-by-sample adjustment of the affine motion prediction samples is allowed for a current picture containing the target block, modifying sample values of the affine prediction samples by compensating for motion according to a sample position in each of the subblocks based on the control point motion vectors of the target block.


Table 1
Regarding claim 17, Claim 1 of U.S. 11,190,761 discloses many of the limitations of claim 17 as shown in Table 1.
Claim 1 of U.S. 11,190,761 does not explicitly disclose: a decoder and a predictor.
However, Li discloses: a decoder (Li: paragraph [0002], disclosing affine motion coding; Fig. 17, paragraph [0217], disclosing a decoding device) and a predictor (Li: Fig. 17, paragraph [0218], disclosing a prediction processing unit).
At the time the application was made, it would have been obvious for a person having ordinary skill in the art to use the decoder and predictor of Li to implement the decoding method of Claim 1 of U.S. 11,190,761.
One would have been motivated to modify Claim 1 of U.S. 11, 190,761 in this manner in order to better implement affine motion coding in a computer system (Li: paragraphs [0065] and [0066]).

Regarding claim 18, the limitations of the claim are not patentably distinct from Claim 2 of U.S. 11,190,761 in view of Li. 

Regarding claim 19, the limitations of the claim are not patentably distinct from Claim 3 of U.S. 11,190,761 in view of Li. 

Regarding claim 20, the limitations of the claim are not patentably distinct from Claim 4 of U.S. 11,190,761 in view of Li. 

Regarding claim 21, the limitations of the claim are not patentably distinct from Claim 5 of U.S. 11,190,761 in view of Li. 

Regarding claim 22, the limitations of the claim are not patentably distinct from Claim 6 of U.S. 11,190,761 in view of Li. 

Regarding claim 23, the limitations of the claim are not patentably distinct from Claim 7 of U.S. 11,190,761 in view of Li. 

Regarding claim 24, the limitations of the claim are not patentably distinct from Claim 8 of U.S. 11,190,761 in view of Li. (Note that Li discloses an encoder and prediction processing unit in Fig. 16.) The motivation for combining claims of U.S. 11,190,761 and Li has been discussed in connection with claim 17, above.

Regarding claim 25, the limitations of the claim are not patentably distinct from Claim 9 of U.S. 11,190,761 in view of Li. 

Regarding claim 27, the limitations of the claim are not patentably distinct from Claim 10 of U.S. 11,190,761 in view of Li. 

Regarding claim 28, the limitations of the claim are not patentably distinct from Claim 7 of U.S. 11,190,761 in view of Li. 

Regarding claim 29, the limitations of the claim are not patentably distinct from Claim 8 of U.S. 11,190,761 in view of Li. (Note that Li discloses encoding implementation via a computer-readable medium in paragraph [0023].) The motivation for combining claims of U.S. 11,190,761 and Li has been discussed in connection with claim 17, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484